     4:18-cv-02348-MGL          Date Filed 04/06/21      Entry Number 108         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

ANSON MCNEIL, JR,                   §
         Plaintiff,                 §
                                    §
vs.                                 §
                                    §                   Civil Action No. 4:18-02348-MGL
OFC SMITH and OFC DONALD R. SNYDER, §
           Defendants.              §


             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                  AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Anson McNeil, Jr. (McNeil), proceeding pro se, filed this civil action against Ofc

Smith (Smith) and Ofc Donald R. Synder (Snyder) (collectively, Defendants), alleging violations

of his constitutional rights pursuant to 42 U.S.C. § 1983. This matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge recommending

McNeil’s complaint be dismissed pursuant to Fed. R. Civ. P. 41(b). The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
     4:18-cv-02348-MGL           Date Filed 04/06/21      Entry Number 108         Page 2 of 2




         The Magistrate Judge filed the Report on March 5, 2021. To date, McNeil has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court McNeil’s complaint is DISMISSED WITH PREJUDICE pursuant to Fed.

R. Civ. P. 41(b). All other motions are DEEMED AS MOOT.

         IT IS SO ORDERED.

         Signed this 6th day of April 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE



                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
